Name: 85/261/EEC: Commission Decision of 30 April 1985 on the guidelines for the management of the European Social Fund in the financial years 1986 to 1988
 Type: Decision
 Subject Matter: EU finance;  management
 Date Published: 1985-05-22

 Avis juridique important|31985D026185/261/EEC: Commission Decision of 30 April 1985 on the guidelines for the management of the European Social Fund in the financial years 1986 to 1988 Official Journal L 133 , 22/05/1985 P. 0026 - 0031 Spanish special edition: Chapter 05 Volume 4 P. 0136 Portuguese special edition Chapter 05 Volume 4 P. 0136 *****COMMISSION DECISION of 30 April 1985 on the guidelines for the management of the European Social Fund in the financial years 1986 to 1988 (85/261/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 83/516/EEC of 17 October 1983 on the tasks of the European Social Fund (1), and in particular Article 6 thereof, HAS ADOPTED THE FOLLOWING GUIDELINES: 1.2 // 1. // General // 1.1. // Fund assistance will be concentrated on operations to further employment in: // 1.1.1. // the absolute priority regions as defined in Council Decision 83/516/EEC - Greece, the French overseas departments, Ireland, the Mezzogiorno, Northern Ireland; // 1.1.2. // areas of industrial and sectoral restructuring made up of zones assisted or proposed by the Commission to be assisted from the non-quota section of the European Regional Development Fund or assisted under Article 56 of the ECSC Treaty (see Appendix); // 1.1.3. // areas of high and long-term unemployment drawn up by reference to unemployment rates and gross domestic product (see Appendix). // 1.2. // Priority operations limited to the absolute priority regions are indicated by the letters 'AR'; those limited to these regions and the regions listed in the Appendix are marked 'R'; priority operations without regional limitation are marked 'N'. // 1.3. // Persons unemployed for more than 12 months are considered to be long-term unemployed. // 1.4. // Priority will be given to vocational training operations which: // 1.4.1. // equip trainees with the skills required for one or more specific (1) OJ No L 289, 22. 10. 1983, p. 38. // 1.4.2. // have a minimum duration of 200 hours apart from whatever preparatory training which may be included; // 1.4.3. // include 40 hours devoted to training broadly related to new technologies, which are counted in the calculation of the minimum duration of training; this will not apply to operations for the mentally disabled; // 1.4.4. // in the case of operations which further employment in Greece, the minimum duration in 1.4.2 will be reduced to 100 hours and the requirement related to new technologies in 1.4.3 will not apply. // 1.5. // Priority will be given to theoretical instruction forming part of apprenticeship training only in the absolute priority regions or elsewhere where it concerns the disabled and the members of the families of migrant workers. // 1.6. // Priority will not be given to assist the salary costs of public agents in the case of operations for instructors, vocational guidance or placement experts or development agents. // 1.7. // Applications will be approved by budget item. Where appropriations are insufficient to cover priority operations, a linear reduction will be applied, calculated in proportion to the financial volume of remaining applications by each Member State. This system will also apply to a surplus of non-priority operations. In the application of the reduction preference will be given to: // 1.7.1. // operations forming part of an integrated programme involving assistance from two or more Community financial instruments, in particular integrated Mediterranean programmes (N); // 1.7.2. // operations of vocational training leading directly to specific jobs in enterprises employing less than 500 persons and linked with the application of new technology which is the subject of Community programmes of research and development (N); // 1.7.3. // operations particularly dependent on Fund assistance for their implementation (N). // 1.8. // Decisions on applications for assistance will be consistent with Community policies and will take account of compliance with Community rules. // 2. // Priority operations for young people under 25 // 2.1. // Vocational training for persons under 18 years of at least 800 hours duration including work experience of at least 200 hours but not exceeding 400 hours and offering substantial prospects of employment (R); for operations to further employment in Greece the minimum work experience required will be 100 hours. // 2.2. // Vocational training for persons whose qualifications have through experience proved to be inadequate or inappropriate preparing them for skilled jobs requiring the use of new technology (N) or in occupations offering substantial prospects of employment (AR). // 2.3. // Recruitment to additional jobs of indeterminate duration (R) or to additional jobs of at least six months duration which fulfil a public need (AR). // 3. // Priority operations for persons over 25 // 3.1. // Vocational training of the long-term unemployed geared to their needs and including motivation and guidance (R). // 3.2. // Vocational training for staff of undertakings with fewer than 500 employees requiring retraining with a view to the introduction of new technology or improvement of management techniques (R); by derogation of 1.4.2 a minimum duration of 100 hours will be required. // 3.3. // Recruitment of the long-term unemployed to additional jobs of indeterminate duration or to additional jobs of at least six months duration which fulfil a public need (AR). // 4. // Priority operations which have no age requirements // 4.1. // Operations forming part of an integrated programme involving assistance from two or more Community financial instruments (N). // 4.2. // Operations carried out jointly by bodies in two or more Member States (N). // 4.3. // Vocational training linked to operations to restructure undertakings because of technological modernization or fundamental changes in demand in the sector concerned; the restructuring must substantially affect the numbers and skills requirements of the workforce. The training may relate to workers being retrained for continued employment in the undertaking, or those becoming redundant and needing jobs elsewhere (R). Priority will be given outside the priority regions where the restructuring is of an exceptional scale and is located in an area of particularly high unemployment or where the public authorities have introduced exceptional measures to support vocational training or job creation (N). // 4.4. // Operations of vocational training leading directly to specific jobs in enterprises employing less than 500 persons and linked with the application of new technology which is the subject of Community programmes of research and development (N). // 4.5. // Recruitment to additional full-time or part-time jobs linked to the reorganization or redistribution of work, as agreed between the social partners (N). // 4.6. // Vocational training or recruitment to additional jobs through employment initiatives taken by local groups, with the assistance, as appropriate, of local or regional authorities, and in the context of a local expansion of employment opportunities (R). // 4.7. // Vocational training or recruitment to additional jobs for women in occupations in which they are under-represented (N). // 4.8. // Operations for migrant workers and members of their families: // 4.8.1. // to assist their integration into the host country with vocational training combined with language training (N); // 4.8.2. // to maintain knowledge of the mother tongue and provide vocational training combined, if necessary, with refresher language courses when they wish to return to the labour market of their country of origin, this applying solely to nationals of Member States (N). // 4.9. // Operations for disabled people capable of working in the open labour market (R); vocational training for disabled people combined with a substantial degree of adaptation of work places (N). // 4.10. // Vocational training of at least 400 hours duration for persons with a minimum of three years work experience for employment as instructors, vocational guidance experts, placement experts or development agents (for the promotion of local initiatives): // 4.10.1. // in the absolute priority regions (AR); // 4.10.2. // elsewhere to further the employment and integration of migrant workers, the employment of women and the employment of the disabled (N). // 5. // Priorities for specific innovatory operations // // Innovatory operations for not more than 100 persons which represent a potential basis for future Fund assistance. These should test new approaches to content, methods or organization of operations eligible for Fund assistance (N). The limitation of 100 persons will not apply to operations coming within integrated Mediterranean programmes. Done at Brussels, 30 April 1985. For the Commission Peter SUTHERLAND Member of the Commission types of job; APPENDIX List of areas of high and long-term unemployment and/or industrial and sectoral restructuring BELGIQUE/BELGIÃ  Provinces / Provincies: Antwerpen, Brabant, Hainaut, LiÃ ¨ge, Limburg, Luxembourg, Namur, Oost-Vlaanderen. DANMARK Amtskommunerne: Bornholm, Frederiksborg, Fyns, Nordjylland, Storstroem, Vestsjaelland; Kommunerne: Thyboroen-Harbooere, Thyholm, Lemvig, Ulfborg-Vemb, Ringkoebing, Holmsland, Skjern, Egvad (Ringkoebing Amtskommune); Hanstholm, Thisted, Sydthy, Morsoe, Sallungsund, Sundsoere (Viborg Amtskommune); Gundsoe, Roskilde, Lejre, Bramsnaes (Roskilde Amtskommune). DEUTSCHLAND Laender: Berlin, Saarland; Kreise: Cloppenburg, Gelsenkirchen, Herne (Stadt), Leer, Luechow-Dannenberg, Osterholz; Arbeitsmarktregionen: Aachen, Ahaus, Amberg, Bochum, Braunschweig-Salzgitter, Bremen, Bremerhaven, Essen-Muelheim, Dortmund-Luedinghausen, Duisburg-Oberhausen, Fulda, Hagen, Luebeck-Ostholstein, Osnabrueck, Recklinghausen, Schwandorf, Siegen, Steinfurt, Wesel-Moers; Gebietsteile der Arbeitsmarktregion Bayreuth, die im Rahmen der Gemeinschaftsaufgabe »Verbesserung der regionalen Wirtschaftsstruktur" Foerdergebiete sind, Gebietsteile von Rheinland-Pfalz, die an das Saarland angrenzen (1). FRANCE DÃ ©partements: Aisne, Allier, Alpes-Maritimes, ArdÃ ¨che, Ardennes, AriÃ ¨ge, Aude, Aveyron, Bouches-du-RhÃ ´ne, Calvados, Cantal, Charente, Charente-Maritime, CorrÃ ¨ze, Corse-du-Sud, Haute-Corse, CÃ ´tes-du-Nord, Creuse, Dordogne, Eure, FinistÃ ¨re, Gard, Haute-Garonne, Gironde, HÃ ©rault, Indre-et-Loire, Landes, Loire, Haute-Loire, Loire-Atlantique, Lot, Lot-et-Garonne, LozÃ ¨re, Maine-et-Loire, Manche, Meurthe-et-Moselle, Meuse, Morbihan, Moselle, NiÃ ¨vre, Nord, Pas-de-Calais, Puy-de-DÃ ´me, PyrÃ ©nÃ ©es-Atlantiques, Hautes-PyrÃ ©nÃ ©es, PyrÃ ©nÃ ©es-Orientales, Haute-SaÃ ´ne, SaÃ ´ne-et-Loire, Sarthe, Seine-Maritime, Deux-SÃ ¨vres, Somme, Tarn, Tarn-et-Garonne, Var, Vaucluse, VendÃ ©e, Vienne, Haute-Vienne, Vosges, Yonne, Territoire de Belfort; arrondissement d'Albertville dans la Savoie; zones aidÃ ©es limitrophes au dÃ ©partement des Vosges dans le Bas-Rhin et le Haut-Rhin (2). ITALIA Province: Alessandria, Ancona, Arezzo, Ascoli Piceno, Bologna, Brescia, Ferrara, Firenze, ForlÃ ¬, Genova, Gorizia, Grosseto, Imperia, La Spezia, Livorno, Lucca, Massa-Carrara, Milano, Modena, Novara, Padova, Parma, Pavia, Perugia, Pesaro e Urbino, Piacenza, Pisa, Pordenone, Ravenna, Reggio nell'Emilia, Rieti, Roma, Rovigo, Savona, Siena, Terni, Torino, Trento, Treviso, Trieste, Udine, Valle d'Aosta, Venezia, Vercelli, Verona, Viterbo; Zone assistite nelle province di Como (3) e Pistora (3). LUXEMBOURG NEDERLAND Gebieden vastgesteld door de Commissie voor de Regonale Ontwikkelingsprogrammering: Achterhoek, agglomeratie 's-Gravenhage, agglomeratie Haarlem, Alkmaar en omgeving, Arnhem/Nijmegen, Delfzijl en omgeving, Groot-Amsterdam, Groot-Rijnmond, IJmond, Kop van Noord-Holland, Midden-Limburg, Midden-Noord-Brabant, Noord-Drenthe, Noord-Friesland, Noord-Limburg, Noord-Overijssel, Noordoost-Noord-Brabant, Oost-Groningen, overig Groningen, Twente, Utrecht, West-Noord-Brabant, Zuidelijke IJsselmeerpolders, Zaanstreek, Zuid-Limburg, Zuidoost-Drenthe, Zuidoost-Friesland, Zuidoost-Noord-Brabant, Zuidwest-Drenthe, Zuidwest-Friesland, Zuidwest-Gelderland, Zuidwest-Overijssel. UNITED KINGDOM Counties / local authority areas: Central, Cheshire, Cleveland, Clwyd, Cornwall, Derbyshire, Dumfries and Galloway, Durham, Dyfed, Fife, Greater Manchester, Gwent, Gwynedd, Hereford and Worcester, Highlands, Humberside, Isle of Wight, Lancashire, Lincolnshire, Lothian, Merseyside, Mid Glamorgan, Northumberland, Nottinghamshire, Salop, South Glamorgan, South Yorkshire, Staffordshire, Strathclyde, Tayside, Tyne and Wear, West Glamorgan, West Midlands, West Yorkshire; Travel-to-work-areas: Workington (Cumbria), Coalville (Leicestershire), Corby (Northamptonshire). (1) Dreizehnter Rahmenplan der Gemeinschaftsaufgabe »Verbesserung der regionalen Wirtschaftsstruktur", Deutscher Bundestag, Drucksache 10/1279 vom 11. 4. 1984, S. 150. (2) DÃ ©cret 82/379 du 6 mai 1982 relatif Ã la prime d'amÃ ©nagement du territoire, Journal officiel de la RÃ ©publique franÃ §aise du 7 mai 1982, p. 1294. (3) Comitato interministeriale per il coordinamento della politica industriale, deliberazione del 27 marzo 1980 (Gazzetta ufficiale della Repubblica italiana n. 104 del 16. 4. 1980, pag. 3386 e 3390).